Citation Nr: 1448967	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-24 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial rating for service-connected pulmonary asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1956.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The case was previously before the Board in November 2012, August 2013, October 2013, and May 2014 and was remanded for further development.  

As explained by the Board in its prior remands, the Veteran's claim for service connection for pulmonary asbestosis was granted by a September 2009 rating decision wherein he was assigned a noncompensable initial evaluation effective August 6, 2008.  However, the Veteran submitted private treatment records in May 2010, within one year of the September 2009 rating decision.  Therefore, the September 2009 rating decision did not become final and the issue on appeal is entitlement to a compensable initial evaluation for pulmonary asbestosis.

In the June 2010 rating decision, the RO denied entitlement to a compensable initial evaluation for pulmonary asbestosis.  The Veteran expressed disagreement with this determination in a timely fashion, and the present appeal ensued.  In light of above, the Board concludes that this appeal arises from the June 2010 rating decision and the issue is as stated on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2014 remand, in part, directed the AOJ to obtain private treatment records referred to by the VA examiner in the March 2014 VA examination.  Specifically, the AOJ was instructed to obtain any recent private medical records to include the records from Concord Pulmonary Medicine, dated in May and June 2012, and from Millennium Physician Group, dated in March 2013, as referred to in the March 2014 VA examination report.  

The record reflects that the Appeals Management Center (AMC) sent the Veteran a letter in May 2014 which requested that he complete a VA Form 21-4142, Authorization and Consent to Release Information, for each health care provider so that VA could obtain the records.  

In June 2014 the Veteran submitted a signed and completed VA Form 21-4142 for Dr. Witkins, for treatment for "lungs" for the time period 2006 through the present.  A review of the record reflects that the most recent records from Dr. Witkins in the claims file are dated in February 2010.  [Although the September 2014 supplemental statement of the case indicates that private medical records from Dr. Witkins at Concord Pulmonary Medicine were received on November 24, 2012 and considered in adjudicating the claim, the private treatment records received on November 24, 2012, though clearly from Concord Pulmonary Medicine, are not actually records of treatment by Dr. Witkins.  Instead, they are records of treatment by Dr. Akers.  The records from Concord Pulmonary Medicine reflect that Dr. Witkins is the Veteran's primary physician, that Dr. Witkins had referred the Veteran to Dr. Akers at Concord Pulmonary Medicine, and that copies of the treatment records from Concord Pulmonary Medicine were to be sent via fax to Dr. Witkins.  The record clearly shows that Dr. Witkins' address is 85 Spring Street in Laconia, NH, as indicated by the Veteran on the June 2014 VA Form 21-4142 and on the 2008-2010 private treatment records from Laconia Internal Medicine].  

The AOJ did not make any attempt to obtain up-to-date treatment records from Dr. Witkins after the Veteran submitted an updated authorization and consent to release information form (VA Form 21-4142) in June 2014 authorizing VA to obtain such updated records. 

In sum, the Board finds that although the Veteran did not submit an authorization and consent to release information form (VA Form 21-4142) for the specific private treatment records requested by the AMC letter in May 2014/the missing records noted by the Board in the May 2014 remand, the Veteran did in fact authorize VA to obtain up to date private treatment records from Dr. Witkins, in his June 2014 VA Form 21-4142.  As such, a remand is required so that the AOJ can undertake all appropriate development to obtain these private treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of all up-to-date private treatment records from Dr. Witkins at 85 Spring Street, Laconia, NH, dating from February 2010 through the present, as authorized by the Veteran in the June 2014 VA Form 21-4142, and associate them with the claims file.  If additional authorization is required, contact the Veteran and obtain such authorization prior to attempting to obtain such private treatment records.  The AOJ must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  All development efforts with respect to this directive should be associated with the claims file.

2.  After completing the above, readjudicate the claim.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



